Name: Council Regulation (EEC) No 376/86 of 17 February 1986 opening, allocating and providing for the administration of a Community tariff quota for certain polyethylene terephtalate films falling within subheading ex 39.01 C III a) of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 44/6 Official Journal of the European Communities 21 . 2 . 86 COUNCIL REGULATION (EEC) No 376/86 of 17 February 1986 opening, allocating and providing for the administration of a Community tariff quota for certain polyethylene terephtalate films falling within subheading ex 39.01 C III a) of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Whereas the production of polyethylene terephtalate film, uncoated, having a thickness of not less than 22 and not more than 25 micrometres, is currently insufficient in the Community to meet the requirements of the user indus ­ tries in the Community ; whereas, consequently, Commu ­ nity supplies of products of this type currently depend to a considerable extent on imports from third countries ; whereas it is in the Community's interest to suspend partially the Common Customs Tariff duty for the products in question , within the Community tariff quota, of an appropriate volume for a relatively limited period ; whereas, in order riot to call into question the develop ­ ment prospects of this production in the Community while ensuring an adequate supply to satisfy user indus ­ tries , it is advisable to limit the benefits of the tariff quota to products used for the manufacture of magnetic cassette tapes, to open this quota free of duty for the period running from, the entry into force of this Regulation until 30 June 1986 and to fix the volume at 150 tonnes ; Article 1 1 . From the date on which this Regulation enters into force until 30 June 1986, the Common Customs Tariff duty for polyethylene terephtalate film, uncoated, having a thickness of not less than 22 and not more than 25 micrometres, falling within subheading ex 39.01 C III a), for use in the manufacture of magnetic cassette tapes shall be totally suspended within the limit of a Community tariff quota of 150 tonnes. Within the limit of this tariff quota, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provi ­ sions laid down by the 1985 Act of Accession . Control of the use of the products for the particular purpose laid down shall be carried out by applying the relevant Community provisions . 2 . If an importer notifies an imminent importation of the product in question in a Member State of the Community of Ten from the date indicated in paragraph 1 , in Spain or Portugal from 1 March 1986 and requests the benefit of the quota, the Member State concerned shall inform the Commission and draw an amount cor ­ responding to these requirements to the extent that the available balance of the reserve permits this . 3 . The shares drawn pursuant to paragraph 2 shall be valid until the end of the quota period. Article 2 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 (2) are carried out in such a way that imports may be charged without interruption against their accumulated shares of the Community quota . 2 . Each Member State shall ensure that importers of the said goods have access to the quota so long as the residual balance of the quota volume allows this . 3 . Member States shall charge imports of the said goods against their drawings as and when the goods are entered for free circulation . 4. The extent to which the quota has been used up shall be determined on the basis of the imports charged in accordance with paragraph 3 . Whereas it is necessary, in particular, to ensure to all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted application of the rates laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas, however, since the quota is to cover requirements which cannot be determined with sufficient accuracy, it seems possible to avoid allocating it among the Member States, without prejudice to the drawing against the quota volume of such quantities as they may need , under conditions and according to a procedure to be specified ; whereas this method of man ­ agement requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quota is used up and inform the Member States thereof ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union , all transactions concerning the administration of shares allocated to that economic union may be carried out by any one of its members, 21 . 2 . 86 Official Journal of the European Communities No L 44/7 Article 3 Article 5 At the request of the Commission , Member State shall inform it of imports actually charged against the quota . Article 4 The Member States and the Commission shall collaborate closely in order to ensure that this Regulation is complied with . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 17 February 1986 . For the Council The President H. van den BROEK